Citation Nr: 0120758	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  96-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include spondylolisthesis of L5 and lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Christopher A. Glaser, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from May 1985 to 
April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating decision of the 
RO in Nashville, Tennessee, which denied the veteran's 
original claim of service connection for a low back disorder.  
See Board Remand, February 1999, at pages 2 and 3 (noting, 
from the documented administrative records, that the veteran 
had timely completed an appeal of the August 1990 rating 
decision, despite the RO's prior contrary conclusion in June 
1994.  

The veteran's sworn testimony was obtained at a hearing 
before a hearing officer at the RO in August 1995.  

As noted above, in February 1999, the Board remanded the 
appeal for development which has since been completed.  The 
claim returned to the Board, and in May 2000, the Board 
denied the claim on appeal.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2000, the Court issued an Order, which vacated 
the May 2000 Board decision, and granted an unopposed motion 
to remand the appeal for consideration of the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475; 114 Stat. 2096 (2000).


REMAND

As noted by the Court in November 2000, there was a 
significant change in the law during the pendency of the 
veteran's appeal before the Court, following the Board's May 
25, 2000 decision to deny the claim for service connection 
for a low back disorder.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the Court 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because the Board's May 2000 decision denied service 
connection on the basis that the veteran's claim was not 
well-grounded, and because the veteran's appeal of the Board 
decision was before the Court and pending at the time of the 
November 2000 enactment of VCAA, the Court vacated the May 
2000 Board decision, with direction that the Board 
readjudicate the claim in light of the new statutory 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  The instant Board Remand effectuates the Court's 
November 30, 2000 Order.

Prior to readjudication by the Board, additional development 
of the claim is necessary.  In Remanding the matter, the 
Board notes that the veteran was last provided a VA spine and 
orthopedic examination in June 1997, at which time it appears 
that the veteran's VA claims file, and the documented 
clinical history contained therein, was not made available 
for review (other than a few selected records which the 
veteran provided) and etiology of the two diagnoses given-
lumbosacral strain, and history of spondylolisthesis, was not 
provided by the examining VA physician.  This necessary 
development must be completed in conjunction with compliance 
with VCAA.  

It is emphasized that not only must a review of the veteran's 
clinical history be completed on VA spine examination, but 
the examination should also include a medical statement which 
considers additional matters.  While the veteran's service 
medical records appear to be silent as to any low back 
injury, complaint, or treatment, the veteran claims low back 
pain at or about the time he was seeking treatment for 
suspected prostatitis.  Moreover, he also asserts, in the 
alternative, that either a congenital low back disorder was 
aggravated in service, or that he was first diagnosed with a 
low back disorder so soon after service that it cannot be 
disassociated with his active military service.  See 
38 C.F.R. § 3.303(d) (2000).  He supports his assertions with 
private, post-service treatment records showing treatment for 
low back pain as early as December 1987-within months after 
his separation from service, as well as treatment for 
spondylolisthesis at L-5 from February 1988-within one year 
of his separation from service.  See medical statement of P. 
Milnor, M.D., dated November 1993; February 1988 statement of 
J. G. McClure M.D., P.C., and Dr. McLure's August 1990 VA 
fee-basis examination report.  

The RO denied the veteran's claim on the basis that the 
veteran's spondylolisthesis was a congenital disorder for 
which service connection is prohibited under 38 C.F.R. 
§ 3.303(c) (2000).  Accordingly the requested VA examination 
should include a statement as to whether any low back 
disorder was first manifested, incurred, or aggravated in 
service, to include the aggravation of any pre-existing 
congenital disorder.  See VAOPGCPREC 82-90 (O.G.C. 82-90) 
(service connection may be granted for disease (but not 
defects) of congenital, developmental, or familial origin, if 
the evidence establishes the disease in question was incurred 
or aggravated in service) (Emphasis added); See also, 
38 C.F.R. § 3.303(d) (2000).  Additionally, a presumption of 
soundness is for application, under 38 C.F.R. § 3.304(b) 
(2000) (Only conditions which are recorded in examination 
reports are to be considered as "noted" for purposes of 
determining whether they pre-existed service.  Id.  
Additionally, if a disease or injury is shown to have existed 
prior to service, such disease or injury will be considered 
to have been aggravated by active military, naval, or air 
service, "where there is an increase in disability during 
such service," unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 
(the "presumption of aggravation").  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any symptomatology 
involving the low back, to include 
spondylolisthesis and lumbosacral strain, 
from May 1985 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from May 1985 to 
the present-if not already of record, 
including those from Drs. McClure and 
Milner.

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  Upon the completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination of the spine to 
determine the nature and etiology of any 
and all low back abnormalities, to 
include lumbosacral strain or 
spondylolisthesis, if found on 
examination.  All indicated tests and 
studies should be performed, including x-
ray studies, and the claims folder must 
be made available to the examiner for use 
in the study of the case-with particular 
attention given to the February 1988 and 
November 1993 medical statements of Drs. 
McClure and Milner, respectively and, the 
VA examination reports of August 1990 and 
June 1997.  

The orthopedic examiner should 
specifically provide an opinion whether 
it is at least as likely as not that any 
current low back disorder of the veteran 
was incurred or aggravated in, or is due 
to, the veteran's prior military service.  
The examiner's opinion should include 
reference to the service medical records 
and documented clinical history, 
including the February 1988 and November 
1993 private medical statements, and any 
subsequent medical information obtained 
pursuant to this Remand.  The examiner 
should set forth all findings and 
conclusions, along with rationale and 
support for the opinion entered, in a 
clear, comprehensive and legible manner, 
with reference to any and all supporting 
evidence.  

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for a VA neurologic examination 
and opinion, as appropriate.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a low back disorder, to 
include spondylolisthesis of L5 and 
lumbosacral strain, in light of all 
pertinent evidence of record (to include 
that associated with the claims file on 
Remand), and all applicable legal 
authority-specifically to include the 
aggravation of any pre-existing low back 
disorder, with consideration of and 
citation to 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. §§ 3.303 (c)(d), 
3.304(b), and 3.306 (2000); and 
VAOPGCPREC 82-90 (O.G.C. 82-90).  

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes citations to the 
law/regulations for service connection on 
both a direct and aggravation basis, and 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


